[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Perotti v. Clipper, Slip Opinion No. 2017-Ohio-8134.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8134
    THE STATE EX REL. PEROTTI, APPELLANT, v. CLIPPER, WARDEN, ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Perotti v. Clipper, Slip Opinion No.
                                     2017-Ohio-8134.]
Habeas corpus—Appellant failed to comply with mandatory filing requirement of
        R.C. 2969.25(A)—Court of appeals’ dismissal of petition affirmed.
     (No. 2016-1288—Submitted May 16, 2017—Decided October 12, 2017.)
     APPEAL from the Court of Appeals for Lorain County, No. 16CA010962.
                                    ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Ninth District Court of Appeals
dismissing the petition of appellant, John W. Perotti, for a writ of habeas corpus.
        {¶ 2} Perotti filed his petition on June 13, 2016, claiming that he had served
the maximum sentence on each of his convictions and was entitled to immediate
                              SUPREME COURT OF OHIO




release from prison. On July 25, 2016, the court of appeals dismissed Perotti’s
petition for his failure to comply with R.C. 2969.25(A) and (C).
       {¶ 3} We affirm the court of appeals’ judgment. Perotti failed to file the
affidavit of prior civil actions mandated by R.C. 2969.25(A). That statute requires
an inmate who commences an action against a government entity to “file with the
court an affidavit that contains a description of each civil action or appeal of a civil
action that the inmate has filed in the previous five years in any state or federal
court.” “ ‘The requirements of R.C. 2969.25 are mandatory, and failure to comply
with them subjects an inmate’s action to dismissal.’ ” State ex rel. McGrath v.
McDonnell, 126 Ohio St. 3d 511, 2010-Ohio-4726, 935 N.E.2d 830, ¶ 1, quoting
State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-Ohio-2262, 788 N.E.2d 634,
¶ 5.
       {¶ 4} Perotti admits to filing multiple federal habeas corpus actions against
appellee Ohio Adult Parole Authority during the five years preceding the filing of
his current petition. Yet he contends that he was not required to file the affidavit
of prior civil actions because he did not seek a waiver of the court of appeals’ filing
fee under R.C. 2969.25(C).        But division (C) does not modify the affidavit
requirement of division (A), which applies to all civil actions filed by inmates
against a government entity or employee.
       {¶ 5} Because we conclude that the court of appeals correctly determined
that Perotti failed to comply with R.C. 2969.25(A), we need not address whether
he complied with R.C. 2969.25(C).
                                                                   Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                _________________
       John W. Perotti, pro se.




                                           2
                               January Term, 2017




       Michael DeWine, Attorney General, and Jerri L. Fosnaught, Assistant
Attorney General, for appellees.
                              _________________




                                       3